Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 18, 2022

The Court of Appeals hereby passes the following order:

A22D0298. JESSE REID HORNE v. KATHERINE ROYCE HORNE.

      In this domestic relations proceeding, Katherine Royce Horne (“wife”) filed a
petition for citation of contempt and modification of child support, in which she also
sought attorney fees under OCGA § 19-6-2, OCGA § 19-6-15, OCGA § 19-9-3 (g),
and OCGA § 9-15-14. The trial court entered an order finding Jesse Reid Horne
(“husband”) in contempt of many of his financial and other obligations, modifying
the terms of his child support obligations, ordering him to make various other
payments, ruling that attorney fees were warranted, and ordering the wife’s attorney
to provide the court an affidavit of the wife’s fees and expenses incurred during the
action. The husband has filed an application for discretionary appeal from the court’s
order. The wife has filed a motion to dismiss the application, arguing that we lack
jurisdiction. We agree.
      “Generally, an order is final and appealable when it leaves no issues remaining
to be resolved, constitutes the court’s final ruling on the merits of the action, and
leaves the parties with no further recourse in the trial court.” Thomas v. Douglas
County, 217 Ga. App. 520, 522 (1) (457 SE2d 835) (1995); see also OCGA § 5-6-34
(a) (1). Here, the superior court specifically reserved the determination of the amount
of attorney fees to be assessed against the husband, which leaves the case pending
below. See CitiFinancial Svcs., Inc. v. Holland, 310 Ga. App. 480, 481 (713 SE2d
678) (2011); Miller v. Miller, 288 Ga. 274, 282 (4) (705 SE2d 839) (2010) (holding
that there was no final judgment in a divorce action until the reserved issue of
attorney fees was resolved); Woodruff v. Choate, 334 Ga. App. 574, 576 (1) (a) (780
SE2d 25) (2015) (noting that an order reserving the issue of attorney fees under
OCGA § 9-15-14 and OCGA § 19-9-3 was not a final judgment because it did not
adjudicate all the pending claims). In order to appeal such an order, the husband was
required to comply with the interlocutory appeal procedure and obtain a certificate
of immediate review. OCGA § 5-6-34 (b). Although this is a domestic relations case,
“[t]he discretionary appeal statute does not excuse a party seeking appellate review
of an interlocutory order from complying with the additional requirements of OCGA
§ 5-6-34 (b).” Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d 213) (1996). The
husband’s failure to follow the proper appellate procedure deprives us of jurisdiction
to consider his application. See id. Accordingly, the wife’s motion to dismiss the
application is GRANTED, and the application is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        04/18/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.